      Case 3:20-cv-00804-AJB-JLB Document 4 Filed 09/14/20 PageID.40 Page 1 of 2



1
2
3
4
5
6
7
8                               UNITED STATES DISTRICT COURT
9                           SOUTHERN DISTRICT OF CALIFORNIA
10
11   JEFFREY LEE MOURNING,                                Case No. 3:20-cv-00804-AJB-JLB
     CDCR# BK-7383,
12
                                         Plaintiff,       ORDER:
13
                          vs.                             (1) DISMISSING CIVIL ACTION
14
     OFFICE OF THE ATTORNEY                               FOR FAILING TO STATE A CLAIM
15   GENERAL; ERIC A. SWENSON;                            AND FOR SEEKING MONETARY
     ALLEN BROWN,                                         DAMAGES AGAINST IMMUNE
16
                                                          DEFENDANTS PURSUANT TO
17                                    Defendants.         § 1915A(b); AND
18
                                                          (2) DISMISSING FOR FAILING
19                                                        TO PROSECUTE IN COMPLIANCE
                                                          WITH COURT ORDER
20
                                                          REQUIRING AMENDMENT
21
22
23
24   I.    Procedural Background
25         Plaintiff Jefferey Lee Mourning, currently incarcerated at Ironwood State Prison in
26   Blythe, California, is proceeding pro se in this civil action filed on April 27, 2020, pursuant
27   to 42 U.S.C. § 1983. See ECF No. 1 (“Compl.”). Plaintiff did not file a motion to proceed
28   in forma pauperis (“IFP”) pursuant to 28 U.S.C. § 1915(a) and instead remitted the $400
                                                      1
                                                                                 3:20-cv-00804-AJB-JLB
      Case 3:20-cv-00804-AJB-JLB Document 4 Filed 09/14/20 PageID.41 Page 2 of 2



1    filing fee required by 28 U.S.C. § 1914(a) to commence a civil action. See ECF No. 1,
2    Receipt No. CAS120979.
3            On May 14, 2020, the Court dismissed his Complaint for failing to state any claim
4    upon which relief could be granted and for seeking monetary damages against immune
5    defendants pursuant to 28 U.S.C. § 1915A(b). (See ECF No. 2.) Plaintiff was advised of
6    his pleading deficiencies and was granted until June 15, 2020 to file an amended pleading.
7    (Id.)
8            As stated above, Plaintiff’s Amended Complaint was due on or before June 15, 2020.
9    But to date, Plaintiff has not filed an Amended Complaint, and has not requested an
10   extension of time in which to do so. “The failure of the plaintiff eventually to respond to
11   the court’s ultimatum–either by amending the complaint or by indicating to the court that
12   [he] will not do so–is properly met with the sanction of a Rule 41(b) dismissal.” Edwards
13   v. Marin Park, 356 F.3d 1058, 1065 (9th Cir. 2004).
14   II.     Conclusion and Order
15           Accordingly, the Court DISMISSES this civil action in its entirety without prejudice
16   based on Plaintiff’s failure to state a claim upon which § 1983 relief can be granted and for
17   seeking monetary damages against immune defendants pursuant to 28 U.S.C. § 1915A(b),
18   and his failure to prosecute pursuant to Fed. R. Civ. P. 41(b) in compliance with the Court’s
19   May 14, 2020 Order.
20           The Court further CERTIFIES that an IFP appeal would not be taken in good faith
21   pursuant to 28 U.S.C. § 1915(a)(3) and DIRECTS the Clerk to enter a final judgment of
22   dismissal and close the file.
23           IT IS SO ORDERED.
24
25   Dated: September 14, 2020
26
27
28
                                                   2
                                                                               3:20-cv-00804-AJB-JLB
